Citation Nr: 0028891	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  99-07 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for colitis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence as been submitted to 
reopen a claim for service connection for ulcers, and if so 
whether the claim is well grounded.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for malaria, and if so 
whether the claim is well grounded.

5.  Whether new and material evidence has been submitted to 
reopen a claim for a service connection for a nervous 
stomach, and if so whether the claim is well grounded.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for amoebic dysentery, 
and if so whether the claim is well grounded.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter and his son


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to March 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in April 1998 and 
February 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

This issues of entitlement to service connection for PTSD, 
colitis, ulcers, and a nervous stomach, and whether an 
earlier denial of service connection for amoebic dysentery 
contain clear and unmistakable error (CUE), are addressed in 
the REMAND portion of this action.


FINDINGS OF FACT

1.  The claim for service connection for colitis is 
plausible.  

2.  The claim for service connection for PTSD is plausible.

3.  Since the February 1985 unappealed RO denial of the claim 
for service connection for a stomach condition, evidence was 
submitted which was not previously before agency 
decisionmakers and which bears directly and substantially 
upon the matters of service connection for ulcers and a 
nervous stomach.  This evidence is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claims. 

4.  The claim for service connection for ulcers is plausible.

5.  The claim for service connection for a nervous stomach is 
plausible.

6.  Since the November 1981 Board denial of the claim for 
service connection for malaria, evidence has been submitted 
which was not previously before agency decisionmakers and 
which bears directly and substantially upon the specific 
matter under consideration.  This evidence is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim

7.  The claim for service connection for malaria is not 
plausible.

8.  The veteran had severe amoebic dysentery toward the end 
of his period of active service, treated in part with a 10-
day course of Emetine, and has experienced residuals of this 
disease and inservice treatment thereafter. 


CONCLUSIONS OF LAW

1.  The claim for service connection for colitis is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Evidence submitted since the February 1985 RO rating 
decision denying service connection for a stomach condition, 
which was the last final denial with respect to the issues of 
service connection for ulcers and service connection for a 
nervous stomach, is new and material; the claims are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. 
§ 3.156 (1999).

4.  The claim for service connection for ulcers is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for service connection for a nervous stomach is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  Evidence submitted since the November 1981 Board decision 
denying service connection for malaria, which was the last 
final denial with respect to this issue, is new and material;  
the claim is reopened.  38 U.S.C.A. § 5108 (West 1991);  38 
C.F.R. § 3.156 (1999).

7.  The claim for service connection for malaria is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

8.  Evidence submitted since the November 1981 Board rating 
decision denying service connection for amoebic dysentery, 
which was the last final denial with respect to this issue, 
is new and material;  the claim is reopened.  38 U.S.C.A. § 
5108 (West 1991);  38 C.F.R. § 3.156 (1999).

9.  Amoebic dysentery was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991);  38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service records reflect that he had World War 
II service in the European-African Theater and in the 
Philippines.

Service medical records show that on January 5, 1946, while 
in the Philippine Islands, the veteran was treated for 
dysentery, amebic, acute, moderate, Entamoeba histolytica, 
trophozoites.  Presenting symptoms were sharp abdominal 
cramps, diarrhea, low-grade fever, anorexia and general 
malaise.  The veteran was noted to have had one previous 
episode of diarrhea in July 1945, which lasted 3 days.  He 
was released from treatment on January 21, 1946.  While 
enroute to the separation center, the veteran became ill and, 
on February 19, 1946, was admitted to a military hospital for 
treatment of dysentery, amoebic, severe, cysts and 
trophozoites of E. histolytica.  He was noted to be acutely 
ill and malnourished, with a yellow-blue hue to his skin.  He 
was administered Emetine daily beginning on February 19, 
1946, and discontinued on March 1, 1946.

A March 1946 military hospital record indicates that the 
veteran was fit for overseas assignment, had no defects 
requiring special consideration in his assignment, and 
stating the veteran had no limitation  in duty.  The veteran 
was released to general service duty from the hospital on 
March 12, 1946.   

During a separation examination apparently conducted on March 
13, 1946 (mis-dated May 13, 1946 and stamped as received by 
the RO on March 18, 1946), the veteran's amoebic dysentery of 
December 1945, resulting in six weeks of hospitalization, was 
noted.   Examination of the genito-urinary system, anus and 
rectum, and abdominal wall and viscera were normal.

A VA record of hospitalization from September 1952 to 
December 1952 reflects that the veteran was admitted and 
treated for a duodenal ulcer.  No operations were performed 
during this hospitalization.  By history, he had begun having 
stomach trouble while in the Army during World War II and was 
X-rayed and told he had a nervous stomach.  He continued to 
have epigastric distress since discharge.  During the last 
few years this had been more severe.  He was quite nervous.  
A GI series revealed a possible prepyloric ulcer and 
prolapsed mucosa.  A Barium enema revealed a possible minor 
rotational anomaly of the descending colon but no other 
abnormalities.  A second G.I. series revealed prolapsed 
gastric mucosa with findings suggesting a duodenal ulcer.  A 
third G.I. series revealed a duodenal deformity compatible 
with chronic ulcer with no visible crater.  The veteran's 
symptoms improved during hospitalization while being placed 
on an ulcer regime.  He was given a month's leave of absence 
and returned, at which time a GI series revealed scar tissue 
resulting from a duodenal ulcer.  The discharge diagnosis was 
duodenal ulcer, treated, improved.  

A VA record of hospitalization from February 1953 to March 
1953, reflects that the veteran was discharged with a 
diagnosis of duodenal ulcer, old, inactive, treated, 
improved.   

A VA hospitalization record reflects that the veteran was 
admitted for a possible active duodenal ulcer in June 1954, 
but was discharged AWOL with no diagnosis established.  

A record of VA hospitalization from October 1955 to November 
1955 reflects that the veteran was admitted to the hospital 
complaining of upper abdominal distress chiefly after eating.  
He would vomit at times but there was no hematemesis.  His 
history of complaints were noted to be "indefinite and 
questionable."  His last admission was noted to have been 
previous and short;  he left AWOL with no disease found.  A 
previous admission and discharge in 1953 showed duodenal 
ulcer, healed.  The veteran was noted to have been admitted 
with the diagnosis of peptic ulcer and possible amoebiasis, 
but to have experienced no abdominal discomfort during the 
present hospitalization.  All laboratory and X-ray work was 
negative.  He was discharged with a final diagnosis of no 
disease found, treated, improved. 

A letter from a private physician dated in December 1955 
indicates that the veteran was a chronic alcoholic who had 
been treated off and on for alcoholism, and lacerations and 
injuries sustained in a car accident.  

A VA record of hospitalization in May 1957 reflects that the 
veteran was admitted for a peptic ulcer, but that no 
diagnosis was established.  

During a February 1981 VA examination, the veteran was 
diagnosed as having postoperative peptic ulcer disease, 
intermittently symptomatic by history.  An upper GI study 
showed no acute peptic ulcer disease.  A hiatal hernia with 
mild gastroesophageal reflux was noted. 

A March 1981 letter from Philip Joseph, M.D., indicates that 
the veteran was treated and prescribed various medications 
for ulcers during the period from the summer of 1946 to 1952.  
Dr. Joseph indicated all of his records of treatment from 
this period had been discarded.

An April 1986 record of VA hospitalization for an unrelated 
condition includes a history of partial gastrectomy in 1966 
for ulcers.

A September 1998 private CT of the abdomen revealed a small 
round cyst in the left lobe of the liver.  Additionally, 
small cysts were seen at the mid-pole and peripelvic region 
of the left kidney.  The impression was small hepatic and 
left renal cysts, otherwise, negative.  A CT of the pelvis 
revealed no significant abnormalities.   

During a May 1998 for-fee VA compensation examination, the 
examiner noted the veteran to have seen combat during World 
War II service.  The veteran described transporting supplies 
in heavy trucks from France to Belgium.  He said they had a 
machine gun mounted on the truck.  He said that when the war 
was over, he was sent to the Philippine Islands to clean up 
the jungles, where he often found the bodies of dead Japanese 
soldiers.  He indicated he was never wounded during the war, 
and never saw hand-to-hand combat, but saw the ravages of the 
war.  After examination, review of history, and psychological 
testing of the veteran, the diagnosis was PTSD, chronic 
delayed onset, severe.  The traumatic events giving rise to 
PTSD were described as war and the death of his son.   

In a June 1998 letter from J. Brendan O'Keefe, M.D., the 
veteran was described as having fought in the armed service 
in the Philippines.  He was described as having contracted 
amoebic dysentery and malaria.  The doctor asserted that the 
veteran had experienced bowel problems with gastritis and 
colitis ever since that time which had taken an enormous toll 
on his health.  The doctor further asserted that the veteran 
also had PTSD that resulted in ulcers in his stomach for 
which he had a gastrectomy, further compounding his GI 
problems.  On examination he was found to be nervous and 
underweight.  His lungs were clear and his heart was regular.  
Tympanic membranes were normal, abdomen flat to scaphoid, 
hernial orifices intact.  Extremities had some muscle wasting 
and weakness.  There were no lateralizing signs.  The 
diagnosis was PTSD with ulcers and colitis secondary to 
amoebic dysentery.  The veteran was said to be unable to hold 
down a job and permanently, totally disabled.

During a July 1998 VA psychiatric examination, the veteran 
was noted by history to have served in the South Pacific and 
seen World War II in Europe.  He had been in the European 
theater in March of 1945, and in the Asian Pacific theater 
from August 1945 to January 1946.  The veteran described in 
his stressor letter having seen bombed cities, and POWs as 
they came out of Germany who appeared as "skin and bone."  
He described his duty in the Philippines during which he 
opened up a Japanese airplane and a dead body fell to his 
feet.  He described searching through caves trying to find 
Japanese that were hiding.  He described ongoing problems 
with sleeping and dreams about these experiences.  The 
examiner recounted the veteran's psychiatric symptoms, social 
and medical histories, and results of psychological testing.  
After mental status examination, the diagnoses were post-
traumatic stress disorder, severe, and dysthymic disorder.  
Among the Axis IV psychosocial and environmental problems 
listed was exposure to war in both the Asian Pacific and 
European theaters.  

In a May 1999 letter from the veteran's sister, she asserted 
that the he had no health problems before entering service, 
but that upon returning from service 5 years later he was so 
sick he had to be removed from the train by ambulance and put 
in a VA hospital in Colorado.  She said she took the veteran 
to see her private doctor, Dr. Phillip Joseph, from 1946 to 
1953.  She also wrote that he received VA hospital treatment 
in 1953, and was operated upon by Dr. Lee Isom in Oklahoma 
City where they removed part of his stomach. 

In a letter dated in May 1999, Thomas W. Atkinson, M.D., 
asserted that he had reviewed the record regarding the 
veteran.  He wrote that the veteran was hospitalized in 
January 1946 for dysentery caused by Entamoeba Histolytica.  
Despite treatment he apparently relapsed in February 1946 and 
was forced to cut short a trip due to bright red blood in the 
stool, abdominal cramps, and severe diarrhea.  According to 
Dr. Atkinson, at this time he was again placed on medication, 
this time Emetine, which is a highly toxic drug and according 
to the Merck Manual should not be used over 5 days.  Dr. 
Atkinson noted that since that time the veteran had 
apparently been bothered by recurrent disabling abdominal 
pain, specifically in his right lower quadrant, as well as in 
his gastric area.  Dr. Atkinson noted that the veteran was on 
Librax for chronic abdominal camping.  Dr. Atkinson did not 
believe the veteran had a dumping syndrome, because his 
abdominal pain was more consistent with an ulcer and was 
frequently in his right lower quadrant.  In additional, Dr. 
Atkinson felt that ongoing nutritional deficiencies were 
attributable to the veteran's inservice entomeba hystolitica 
and subsequent treatment in 1945.

From the clinical notes observed, and information from the 
veteran's sister, Dr. Atkinson opined that apparently the 
veteran had continuing problems following colonic 
amoebosiasis and the dysentery which this caused.  He cited 
to the current editions of Harrison's Principals of Internal 
Medicine, the Fourteenth Edition, page 1177, which mentioned 
a syndrome of post amoebic colitis which consists of 
persistent diarrhea following documented cure of amoebic 
colitis.  He believed this syndrome was very possible in the 
veteran and would be similar in symptoms to ulcerative 
colitis;  also, Dr. Atkinson asserted, use of Emetine for a 
protracted period may have contributed to gastro-intestinal 
residuals.  In addition, review of the chart showed that the 
veteran had experienced many problems in his upper 
gastrointestinal system and problems referable to his liver.  

During an October 1999 VA examination, the veteran was 
diagnosed as having had a history of amoebic dysentery in the 
past, and continuing episodes of alternating constipation and 
diarrhea.  In the examiner's view, his abdominal pain was 
more consistent with an ulcer pain because it was mostly in 
his epigastric area.  The examiner stated that the veteran 
could also be having dumping syndrome because of the removal 
of a part of his stomach.  According to the examiner, an EGD 
showed gastritis, and the veteran had surgical changes 
consistent with Billroth II.

In a letter dated in May 2000, Dr. Atkinson indicated he 
reviewed extensive records pertaining to the veteran, 
including records which were not present during his prior 
evaluation in May of 1999.  With respect to the veteran's 10 
days of inservice Emetine treatment, Dr. Atkinson noted that 
Emetine is known to be a GI toxin as well as an agent capable 
of causing direct damage to the cardiac muscle and skeletal 
muscle.  The veteran by clinical notes received a dose of 
Emetine that could have damaged his stomach, causing 
subsequent ulcer disease.  Dr. Atkinson asserted that as he 
followed the veteran's progression in a longitudinal fashion 
from the 1950s to the current decade, it was apparent that he 
had lost height and had remained in a malnourished state.  
One doctor was noted to have thought enough of the veteran's 
malnutrition in the 1990s to prescribe megace, an appetite 
enhancer which causes men to gain weight.  Also of interest 
was that the veteran was on Librax for his chronic abdominal 
cramping, mentions of which were located in his right lower 
quadrant.  Dr. Atkinson further asserted that he did not 
believe that the veteran had a dumping syndrome, and that he 
did not believe the veteran's abdominal pain was consistent 
with an ulcer pain because it was not mostly in his 
epigastric region and frequently in his right lower quadrant.  
In addition, he believed that veteran had experienced 
nutritional deficits throughout his life secondary to the 
colon problem which he felt resulted from his infection with 
the Entamoeba histolytica and subsequent treatment in 1945.

A letter received in June 2000 from Michael J. Wiseman, 
vocational consultant, indicates that based on the entire 
file and his review of the record, it was his opinion that 
the veteran is permanently and totally disabled an 
unemployable.  He noted the May 1998 Global Assessment of 
Function score of 45, a June 1998 determination that the 
veteran was permanently and totally disabled, and the 
veteran's history of stomach problems he had experienced 
since his service duty.

During a June 2000 Board hearing, the veteran's 
representative contended that the veteran's service discharge 
examination was erroneously dated on May 13, 1946, and would 
properly have been dated on March 13, 1996.  In support of 
this contention, the representative noted that a date stamp 
showed that the examination report was received by the RO on 
March 18, 1946.  She contended that service medical records 
showed that the veteran was diagnosed with severe amebic 
dysentery, improving, incurred in military service, upon 
discharge from service.  The representative described the 
veteran having to be taken straight to a hospital from a 
train during service, and treatment with a toxic drug for 10 
days which is not indicated for treatment to exceed 5 days.  
The veteran quit drinking and smoking completely in the 
1960's after he had a complete gastrectomy to remove ulcers.  
In the 41 pages of testimony the veteran discussed the 
circumstances of his inservice amoebic dysentery, his claimed 
inservice stressors, and his health during and after service.  
He spoke of his unit coming under artillery fire and in 
transporting munitions by truck in combat situations while in 
Europe; seeing freed prisoners of war who were skin and bones 
while in Europe; and, coming across dead and alive Japanese 
soldiers while being assigned to search for them in the 
Philippines.  He described treatment for stomach problems 
very soon after service.  He described years of throwing up 
blood.  He described having trouble holding jobs due to 
fighting.  His children discussed the veteran having trouble 
working due to his illnesses as they grew up.  They 
remembered him drinking.  They said their father never wanted 
to leave the house and skipped most social opportunities as a 
result of his illnesses.  They said he never socialized.  
They said he was very quick-tempered.  They described being 
always on edge to avoid upsetting him.  

At the Board hearing, the veteran submitted numerous 
treatment records, as well as medical texts from the internet 
and from books which are generally supportive of the medical 
principles described by Dr. Atkinson in his letters.

Procedural History and Analysis

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992);  
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

When a claim to reopen is presented, a three-step analysis is 
undertaken.  First, a determination is made as to whether the 
evidence presented is new and "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en 
banc);  see also 38 U.S.C. § 5108;  Hodge v. West, 155 F.3d 
1356, 1363-64 (Fed. Cir. 1998);  38 C.F.R. § 3.156(a) (1999).  
Second, if it is, a determination is then made as to whether, 
considering both old and new evidence, the claim is well 
grounded.  Third, if the claim is well grounded, VA has a 
duty under 38 U.S.C. § 5107(a) to assist in the development 
of the claim, after which a determination can be made on the 
merits. See Elkins, supra;  see also Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997) (VA has duty to assist in 
development of well-grounded claims).  A well-grounded claim 
generally requires medical evidence of a current disability;  
medical evidence, or in certain circumstances lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury;  and medical evidence of a nexus between an asserted 
in-service injury or disease and current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In a Board decision dated in November 1981, the Board denied 
claims for service connection for a stomach ulcer, malaria, 
amoebic dysentery, and a nervous stomach. 
A claim which has been previously denied by the Board will be 
reopened if new and material evidence is presented.  38 
U.S.C.A. § 5108.  The November 1981 Board denial of the claim 
for service connection for malaria was the last final denial 
with respect to this claim.

The RO denied a February 1985 claim for service connection 
for a stomach problems in a February 1985 letter to the 
veteran.  The veteran had described problems with ulcers and 
swelling and cramping in the stomach.  The RO informed the 
veteran that his claim was previously denied on the basis 
that a stomach condition was not incurred in or aggravated by 
his military service, and that this denial was upheld by the 
Board of Veterans Appeals in 1981.  The RO informed the 
veteran that in the absence of any new and material evidence 
on this issue, no further action could be taken.  The RO 
notified the veteran of this decision, and he did not appeal.  
Therefore, the RO's decision of February 1985 is final.  
38 U.S.C.A. § 7105 (West 1991).  The Board regards this 
decision as the last final denial of the claims for service 
connection for ulcers and for a nervous stomach.

Nervous Stomach and Ulcers

Since the February 1985 decision the RO has received medical 
opinions attributing ulcers, residuals of ulcers, and other 
stomach problems to inservice treatment of amoebic dysentery, 
and also attributing ulcers to PTSD diagnosed as having 
occurred due to inservice stressors.  The Board finds that 
this evidence bears directly and substantially upon the 
specific matters under consideration.  This evidence is 
neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, the claims for service 
connection for a nervous stomach and ulcers are reopened.  38 
C.F.R. § 3.156.
Moreover, the claims for service connection for a nervous 
stomach and ulcer are well grounded - there is medical 
evidence of inservice disease, current disability, and a 
nexus between the inservice disease and current disability.  
38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464 
(1997);  Caluza v. Brown, 7 Vet. App. 498 (1995).  Because 
the Board does not have the expertise to reconcile 
conflicting medical evidence of record, and determination of 
the exact nature of the veteran's current disability requires 
further examination (Dr. Atkins' opinions were not based on 
direct examination), the issue is further addressed in the 
REMAND portion of this action.  

Amoebic Dysentery

A November 1981 Board decision contains the last final denial 
of the veteran's claim for service connection for amoebic 
dysentery.

Service medical records show that the veteran experienced a 
moderate bout of amoebic dysentery, followed by a severe bout 
of amoebic dysentery for which he was hospitalized and 
treated during the last month of his period of active 
service.  Nursing notes confirm that the veteran received a 
10-day course of Emetine.  May 1999 and May 2000 opinions 
from Dr. Atkinson are highly persuasive that the amoebic 
dysentery and treatment with Emetine have more likely than 
not resulted in permanent disability.  These records are 
without question new and material evidence and sufficient to 
well ground the veteran's claim.  38 C.F.R. § 3.156;  Epps;  
Caluza.  Moreover, because the evidence when viewed in the 
context of Dr. Atkins' medical opinion shows that the veteran 
more likely than not has permanent residuals of inservice 
amoebic dysentery and treatment with Emetine, the claim for 
service connection for amoebic dysentery is granted.

PTSD

The Board notes that the veteran's representative purported 
to raise the issue of CUE in a 1999 rating decision denying 
service connection for PTSD.  Because the denial of service 
connection for PTSD is not final, the Board finds that the 
veteran is best served by adjudication his claim under the 
much lower evidentiary standard of "equipoise" for 
establishing service connection in a current claim.

Service connection for PTSD requires medical evidence 
diagnosing the condition;  a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  If the claimed stressor is not combat-related, 
the veteran's lay testimony regarding his inservice stressor 
is insufficient, standing alone, to establish service 
connection and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996);  Doran v.  
Brown, 6 Vet. App. 283, 289 (1994).  The Court of Appeals for 
Veterans Claims has held that there is no requirement that 
such corroboration must be found in the service records.  
However, the credible supporting evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996);  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. 

As interpreted by the Court of Appeals for Veterans Claims, 
this statute requires a three-step sequential test to 
determine service connection for disabilities claimed to have 
been incurred during combat.  Collette v. Brown, 82 F.3d 389 
(1996).  Specifically, Collette requires that there be (1) 
satisfactory evidence of service incurrence, which is (2) 
consistent with the circumstances of combat service, and, if 
so, (3) whether there is clear and convincing evidence to 
rebut a presumption of service connection.  However, 
recently, the Court explicitly limited the three-step 
Collette analysis to the question of service incurrence, and 
not to the question of nexus to service or to current 
disability.  Kessel v. West, 13 Vet. App. 9 (1999).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.

A claim for service connection for PTSD is well grounded 
where the veteran has "submitted medical evidence of a 
current disability;  lay evidence (presumed to be credible 
for the purpose of determining whether the claim is well 
grounded) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation;  and 
medical evidence of a nexus between service and the current 
PTSD disability."  Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997).

Because there are of record diagnoses of PTSD related to 
claimed inservice stressors, the Board finds the claim for 
service connection for PTSD to be well grounded.  Cohen.  
However, the record is not developed sufficiently with 
respect to verification of the veteran's claimed stressors, 
to include whether they may be characterized as combat 
stressors consistent with the conditions, circumstances or 
hardships of the veteran's service.  Accordingly, further 
development is directed in the REMAND portion of this action.

Malaria

With respect to the claim for service connection for malaria, 
as noted above, this was the subject of a November 1981 Board 
denial, the last final denial on this issue.  The November 
1981 denial was on the basis that malaria was not 
demonstrated during service or during the years thereafter.  
Since the November 1981 Board denial, new evidence to bear on 
this issue has been received, in the form of a June 1998 
letter from Dr. O'Keefe asserting, in part, that the veteran 
had malaria in service.  This evidence is new and material 
evidence with respect to the veteran's claim.  This evidence 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim  Since there is new and 
material evidence on this issue, the claim is reopened.  38 
U.S.C.A. § 3.156.

However, the claim is not well grounded - there is no 
evidence linking any current disability to claimed inservice 
malaria.  Thus, the claim must be denied as not well 
grounded.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997).

Colitis

With respect to the issue of service connection for colitis, 
in its February 2000 RO rating decision, the RO characterized 
the issue as whether new and material evidence had been 
submitted to support a claim for service connection for 
"ulcers and colitis secondary to amoebic dysentery."  
However, the record reflects that there is no prior final 
denial with respect to the issue of service connection for 
colitis.   The proper issue is service connection for 
colitis, as adjudicated in the February 2000 Supplemental 
Statement of the Case.  Dr. O'Keefe's June 1998 letter and 
Dr. Atkinson's May 1999 and May 2000 letters specifically 
attribute current colitis to inservice amoebic dysentery.  
Thus, the claim for service connection for colitis is well 
grounded.  38 U.S.C.A. 5107(a).  See Epps v. Gober, 126 F.3d 
1464 (1997);  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The October 1999 VA examination does not contain an 
impression of whether the veteran currently has colitis.  The 
examiner stated that he looked into his book and noted that 
post dysentery colitis is an uncommon sequela of severe 
amoebic colitis;  however, under VA's duty to assist the 
veteran is entitled to a VA examination including a specific 
opinion as to whether he has current colitis related to 
active service, whether as a result of Emetine treatment, 
amoebic dysentery, or any other cause known or unknown to the 
veteran.  Once a veteran has properly made out a well-
grounded claim for a current disability as a result of a 
specific in-service disease or injury and the VA's duty to 
assist pursuant to 38 U.S.C. § 5107(a) attaches, the VA is 
required to investigate all possible in-service causes of 
that current disability, including those unknown to the 
veteran.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) 
(holding that claim for service connection for eye disability 
that was well grounded on basis of Agent Orange exposure 
required VA investigation of all possible in-service causes 
of eye disability).
 
Accordingly, this issue is addressed further in the REMAND 
portion of this action.    


ORDER

Service connection for amoebic dysentery is granted.

The claim for service connection for malaria is reopened and 
denied as not well grounded.

The claim for service connection for PTSD is well grounded;  
the benefits sought on appeal with respect to this issue are 
granted to this extent only.  The issue is further addressed 
in the REMAND portion of this action.  

The claim for service connection for colitis is well 
grounded;  the benefits sought on appeal with respect to this 
issue are granted to this extent only.  The issue is further 
addressed in the REMAND portion of this action.  

The claim for service connection for ulcers is reopened and 
well grounded; the benefits sought on appeal with respect to 
this issue are granted to this extent only.  The issue is 
further addressed in the REMAND portion of this action.  
  
The claim for service connection for a nervous stomach is 
reopened and well grounded;  the benefits sought on appeal 
with respect to this issue are granted to this extent only.  
The issue is further addressed in the REMAND portion of this 
action.  


REMAND

As determined in the decision portion of this action, the 
veteran has submitted well-grounded claims for service 
connection for PTSD, a nervous stomach, ulcers, and colitis.

The veteran's representative has raised the issue of clear 
and unmistakable error (CUE), though it is not clear in 
exactly which rating decision or rating decisions, with 
respect to denial of service connection for amoebic 
dysentery.  The most recent discussion of this issue was in 
correspondence from the veteran's representative dated in May 
2000.  Although the RO discussed the issue briefly in a 
February 2000 supplemental statement of the case, the issue 
was not listed as an issue in the "ISSUES" section.  Also, 
though the RO discussed briefly the law of RO CUE, it did not 
cite the laws and regulations pertaining to CUE.  There is 
discussion in the supplemental statement of the case 
regarding a November 1981 Board decision denying service 
connection for amoebic dysentery.  If the veteran's claim was 
considered one of Board CUE as a result of a tacit RO 
determination that the January 1953 rating decision was 
subsumed by the November 1981 Board decision, this 
determination should be made explicit and the veteran and his 
representative should be informed of the pertinent laws and 
regulations underlying this determination.  Also in such an 
event, the RO should consider whether it has jurisdiction to 
consider a claim of Board CUE, and, if not, inform the 
veteran and his representative on how to proceed on the issue 
of Board CUE.  In any event, the May 2000 statement of the 
veteran's representative expresses disagreement with the 
determination that there is no CUE;  the veteran and his 
representative should be provided with a statement of the 
case explicitly enumerating this as an issue and setting 
forth the laws and regulations under which the claim was 
adjudicated.  In light of the present procedural posture of 
this issue, the Board is obligated to remand the issue for 
proper development, to include issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

In a June 1998 letter from J. Brendan O'Keefe, M.D., the 
veteran was described as having fought in the armed service 
in the Philippines.  He was described as having contracted 
amoebic dysentery.  The doctor asserted that the veteran had 
experienced bowel problems with gastritis and colitis since 
that time which had taken an enormous toll on his health.  
The doctor further asserted that the veteran also had PTSD 
that resulted in ulcers in his stomach for which he had a 
gastrectomy, further compounding his GI problems.  Thus, with 
respect to the veteran's well grounded claim for service 
connection for ulcers, the veteran is entitled to a VA 
examiner's opinion as to whether he has disability due to 
ulcers or residuals of ulcers which may have been caused or 
aggravated by amoebic dysentery or claimed PTSD.   Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Once a veteran 
has properly made out a well-grounded claim for a current 
disability as a result of a specific in-service disease or 
injury and the VA's duty to assist pursuant to 38 U.S.C. § 
5107(a) attaches, the VA is required to investigate all 
possible in-service causes of that current disability, 
including those unknown to the veteran.  Schroeder v. West, 
212 F.3d 1265 (Fed. Cir. 2000) (holding that claim for 
service connection for eye disability that was well grounded 
on basis of Agent Orange exposure required VA investigation 
of all possible in-service causes of eye disability).

During his June 2000 hearing testimony, the veteran testified 
that his units in Europe during World War II came under 
artillery fire and that he encountered Japanese soldiers who 
were hiding in the Philippines.  Further development is 
warranted to attempt to verify the claimed stressors, to 
include determination of whether his claimed stressors in 
Europe and the Philippines were consistent with the 
circumstances, conditions or hardships of his service there. 

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claims, specifically to include any 
records of treatment for psychiatric or 
gastrointestinal disability.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records which have not 
been obtained previously or determined to 
be unavailable. 

2.  The RO should provide to the veteran 
and his representative a statement of the 
case citing the laws and regulations 
pertaining to clear and unmistakable 
error and setting forth its reasons and 
bases for denying the veteran's claim of 
clear and unmistakable error with respect 
to denial of his claims for service 
connection for amoebic dysentery.  The 
veteran and his representative should be 
provided an opportunity to respond.
 
3.  The veteran should be scheduled for a 
VA examination by a gastroenterologist to 
determine the nature and etiology of his 
current stomach and intestinal 
disabilities.  The examining physician 
should render an opinion as to whether it 
is as likely as not (a 50 percent or more 
likelihood) that any current 
gastrointestinal disability is related to 
inservice amoebic dysentery or is caused 
by or aggravated by PTSD.  The examiner 
should offer specific opinions with 
respect to colitis, ulcers, and a 
"nervous stomach."  The physician's 
attention is directed to the medical 
history reflected in the claims file, to 
include the veteran's service medical 
records.  A thorough review of the 
service medical records, to include an 
episode of severe amoebic dysentery and 
treatment including a 10 day course of 
Emetine, and discussion of these records 
in the context of the veteran's current 
disabilities would be extremely helpful 
in this case.  The examiner should obtain 
a history from the veteran, to include a 
history regarding his post-service 
drinking and post-service ulcers.  The 
May 1999 and May 2000 written medical 
opinions of Thomas W. Atkinson, M.D., 
should also be closely reviewed and 
discussed.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review.  The examiner 
should indicate whether the claims folder 
was reviewed.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

4.  The RO should request that the 
veteran provide more specific facts, if 
available, about the stressful events he 
claims to have experienced in service.  
He should be asked to provide dates, 
places, and detailed descriptions for 
each event, and the name and other 
identifying information concerning any 
individual involved in the incidents.

5.  The RO should request any morning or 
other available reports for the veteran's 
units during his periods of service in 
Europe and in the Philippines from the 
Director, National Archives and Records 
Administration, Attn:  NCPMA-O, 9700 Page 
Blvd., St. Louis, MO 63132.

6.  The RO should conduct any additional 
stressor development warranted in light 
of the veteran's claimed stressors.

7.  Whether or not a response is received 
from the veteran, the RO should prepare a 
summary of the veteran's alleged 
stressors and forward it with any unit 
history or other relevant materials 
obtained, including but not limited to 
the veteran's DD-214, VA psychiatric 
examinations, June 2000 Board hearing 
testimony, written stressor statements, 
and this decision and remand, to the U.S. 
Armed Services Center for Research of 
Unit Records for verification of the 
veteran's conditions of service and 
alleged stressors.  

If the other information provided by the 
veteran is adequate, the Center should 
attempt to verify the veteran's claimed 
stressors, and attempt to provide a 
determination as to whether the claimed 
stressors are consistent with the 
circumstances, conditions or hardships of 
his service.

8.  After the above development is 
conducted, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If a report does 
not include sufficient data or an 
adequate response to the specific 
questions posed, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

9.  Then, the RO should undertake any 
other indicated development, and 
readjudicate the issues on appeal. 

In readjudication of the claim for 
service connection for PTSD, the RO 
should make a factual determination as to 
whether the veteran did or did not serve 
in combat, and if so, whether each 
claimed stressor took place during such 
combat (the ordinary meaning of the 
phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran have 
participated in events constituting an 
actual fight or encounter with a military 
foe or hostile unit or instrumentality, 
see VAOPGCPREC 12-99), and adjudicate the 
claim for service connection for PTSD 
accordingly.

Prior to readjudication, if a combat 
stressor or non-combat stressor has been 
sufficiently corroborated pursuant to 38 
C.F.R. § 3.304(f), the veteran should be 
scheduled for a VA examination, in which 
the examiner is provided with this remand 
and a copy of the claims file, for 
purposes of determining whether the 
veteran has PTSD due to a verified 
inservice stressor.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, and the veteran and his representative 
should be provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND, the 
Board implies no conclusion, either legal or factual, as to 
any final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals



 

